DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on November 27, 2019.  Claims 1-20 are pending at the time of examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/14/19; 12/13/19 were considered by the examiner. See attached PTO-form 1449.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-20 of the instant application are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,916,206.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 2-20 are directed to 

Instant application				Patent (‘206)
2). A method for constructing a target object to a computing node using a storage system that is configured to store partitions of the target object in one or more data components, the method comprising:
Retrieving identifiers of the one or more data components;
identifying, based on the received identifiers, a first data component of the one or more data components that is stored locally on the computing node;
 transferring a subset of the one or more data components to the computing node, the subset of the one or more data components excluding the first data component; and
causing the computing node to construct the target object using the stored first data component and the transferred subset of the one or more data components.
1. A method for a deduplication-based reconstruction of file system data, the method comprising operations performed by at least one processor of a first computing system, and the operations including: transmitting, to a second computing system, a request for metadata of a desired file; receiving, from the second computing system, the metadata of the desired file, the metadata of the desired file indicating respective identifiers of each block of the desired file; determining whether respective blocks of the desired file are not in a data store associated with the first computing system by using a portion of a hash value of the respective blocks as a key and comparing the key to a partial block index, wherein the portion of the hash value is a subset of the hash value and wherein the portion of the hash value is based on the respective identifiers; in response to determining that at least one of the respective blocks are not in the data store, determining whether remaining blocks of the respective blocks are in the data store by using the hash value of the respective blocks of the remaining blocks as a full key and comparing the full key to a full block index; identifying, with use of the 

9. At least one machine-readable medium that is not a transitory propagating signal, the medium comprising instructions that, when executed by hardware of a computing device, cause the computing device to perform operations including: receiving, from a source remote to the computing device, a metadata of a desired file, the metadata indicating respective identifiers of each block of the desired file; determining whether respective blocks of the desired file are not in a data store associated with the first computing system by using a portion of a hash value of the respective blocks as a key and comparing the key to a partial block index, wherein the portion of the hash value is a subset of the hash value and wherein the portion of the hash value is based on the respective identifiers; in response to determining that at least one of the respective blocks are not in the data store, determining whether remaining 






After analyzing the language claim of the claims, it is clear that claims 2-20 of the instant application are merely an obvious variation of claims 1-20 of U.S. Patent No. 99,916,206.  While claims 2-20 of the instant application is slightly broader than claims 1-20 of U.S. Patent No. 9,916,206, this difference is not enough to distinguish the two instant application claims and the patent claims.  With respect to the language and the disclosure of the instant application not only fail to distinguish it from the Patent No. 9,916,206, but indicate that it is merely a subset of the Patent No. 9,916,206. These differences are not sufficient to render the claims patentably distinct, and therefore, claims 21-40 of the instant application are valid.
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-20 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by 
Ben-Shaul et al. (US Patent No. 8,626,723).
As per claim 2, Ben-Shaul discloses a method for constructing a target object to a computing node using a storage system that is configured to store partitions of the target object in one or more data components (col. 3, lines 1-2, as de-duplicated repository stores file system objects, data chunks, each unique chunk (a signature), the method comprising:
Retrieving identifiers of the one or more data components (col. 3, lines 45-47, as request to download a file includes an identifier of the file and a set of signatures);

 transferring a subset of the one or more data components to the computing node, the subset of the one or more data components excluding the first data component (col. 3, lines 50-52, as retrieve as set of signatures that are associated with the identifier of the file, but not data from the file); and
causing the computing node to construct the target object using the stored first data component and the transferred subset of the one or more data components (col. 3, lines 53-62, as send the set of signatures of the file to the client device).
As per claim 3, Ben-Shaul further teaches retrieving the identifiers in response to a request to distribute the target object to the computing node; or restore the target object to the computing node (col. 3, lines 53-62).
As per claim 4, Ben-Shaul further teaches wherein the target object comprises a collection of one or more file system elements (col. 3, lines 1-2).  
As per claim 5, Ben-Shaul further teaches wherein the received identifiers comprise hash values that are indicative of the data contents of the one or more data components (col. 17, lines 10-21).  
As per claim 6, Ben-Shaul further teaches determining that the subset of the one or more data components are not stored locally on the computing node by using the hash values to search an index of data components that are stored locally on the computing system (col. 4, lines 54-57; col. 5, lines 25-37; col. 18, lines 25-37).  

As per claim 8, Ben-Shaul further teaches determining that the subset of the one or more data components are not stored locally on the computing node by searching an index of data components that are stored locally on the computing system based on the received identifiers and a fingerprint of the data components (col. 4, lines 33-43; col. 5, lines 25-37).  
As per claim 9, Ben-Shaul further teaches a network-based storage system and transferring the subset of the one or more data components comprises causing at least one storage node of the network-based storage system to transfer the subset of the one or more data components to the computing node using a data communication network (Fig. 1A, col. 6, lines 35-67).  
As per claim 10, Ben-Shaul further teaches the computing node to generate the target object using the stored first data component and the transferred subset of the one or more data components comprises cause the computing node to: retrieve the first data component from a local data store; and write the first data component and the transferred subset of the one or more data components to a memory of the first computing system (col. 7, lines 50-57, col. 18, lines 34-38).
As per claims 11 and 18, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-
As per claims 12-17, 19-20 have similar limitations as recited in claims 2-10; therefore, they are rejected under the same subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. issued to Teodosiu et al. “Applications for remote differential compression”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        January 15, 2022